Citation Nr: 0722042	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-25 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to November 
1945.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In the July 2006 Appeal to the Board, the veteran stated that 
he was transferred from "Charity Hospital" in Cleveland, 
Ohio to the Crile VA Medical Center (VAMC) in Parma, Ohio for 
hernia surgery.  In a transcript of a February 2007 hearing 
before the Board, the veteran initially stated that this 
treatment for an aggravation of his hernia disorder occurred 
in the late 1950s or early 1960s and later stated that it 
occurred prior to 1957.  The Board notes that medical records 
from the Crile VAMC are currently associated with the 
veteran's claims file.  These records include a January 1948 
hernia surgical report and further medical reports from 1960 
and 1965.  A September 1960 VA medical report stated that the 
veteran was treated for a recurrent inguinal herniorrhaphy in 
1957, which is consistent with the veteran's statements.  
These medical records have not yet been obtained.  When VA is 
put on notice prior to the issuance of a final decision of 
the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).

Accordingly, the case is remanded for the following actions:

1.	An attempt must be made to obtain, with 
any necessary authorization from the 
veteran, copies of all relevant VA 
medical records, to specifically 
include all medical records from Cline 
VAMC and "Charity Hospital" from 1957.  
All attempts to secure this evidence 
must be documented in the claims file.  
If, after making reasonable efforts to 
obtain these records, such records 
cannot be obtained, the veteran must be 
notified and (a) the specific records 
that cannot be obtained must be 
identified; (b) the efforts that were 
made to obtain those records must be 
explained; and (c) any further action 
to be taken by VA with respect to the 
claim must be noted.  The veteran and 
his representative must then be given 
an opportunity to respond.

2.	After completing the above action, the 
RO must readjudicate the veteran's 
claim, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.



(CONTINUED ON NEXT PAGE)



No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).



